ON APPLICATION FOR REHEARING
Before FRUGÉ, HOOD, MILLER, DO-MENGEAUX and WATSON, JJ.
MILLER, Judge.
I respectfully submit the application for rehearing should be granted. It is to be noted the majority has not found manifest error in the trial court’s holding that CO and GO2 found in PPG’s chlorine appear as waste. As counsel for Collector noted in brief, since the CO and CO2 are harmless in PPG’s chlorine, PPG uses its customers to take out its garbage rather than install an expensive system for separation and disposal. Under the majority decision, Louisiana rewards this business practice by allowing PPG a tax exemption.
The judgment rendered is not consistent with the majority’s reasoning. The opinion exempts from use tax the graphite (carbon) on the theory it is incorporated in the product stream as a relatively insignificant volume of CO and OO2. PPG admits forty percent of the graphite it purchases never reaches the product stream. Fifteen percent, in the form of unusable lead anode stubs, remains in PPG’s plant and is lost as waste. Twenty-five percent of the graphite becomes a residue at the bottom of PPG’s chlorine cell and is discarded by PPG. On these facts, at the very least the judgment should be modified to assess use tax on the unincorporated forty percent.
Additionally, PPG’s expert Mr. Jefferies established some chlorine is liquefied to facilitate transportation and all carbon disappears in the liquification process. Tr. 301, 315. There is no evidence to indicate what percentage of chlorine is liquified before it is sold by PPG. Since the CO and CO2 disappear at this point, under the majority’s theory of this case an exemption should not be allowed for this additional graphite not incorporated in the final product actually purchased by the consumer.
The majority has not come to grips with a very real issue in this case. A tax exemption is being allowed to P.G. on at least forty percent of the graphite bought by PPG on the theory the purchaser buys some CO and CO2. Would the exemption on 100% of PPG’s graphite purchases be allowed if PPG were to sell ninety percent of its chlorine after it has been liquified, and the purchaser would then be purchasing (still as waste) less than six percent of the carbon used or wasted by PPG in its manufacturing process ?
I respectfully dissent from the majority’s refusal to grant a rehearing.